DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 07/11/2022 have been entered. Claims 1-10, 12-18, and 21-26 are entered. The amendments overcome each of the claim rejections under 35 USC 112(b) set forth in the previous office action mailed on 01/12/2022.
REASONS FOR ALLOWANCE
Claims 1-10, 12-18, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious a surgical staple wherein each branch has an atraumatic end, in combination with the remaining limitations of the claim. The closest prior art is Mas (US 2008/0173693), Cummins (US 2011/0144691), and Sater (US 2008/0269803), each of which disclose the limitations of claim 1, see previous office action, but are silent regarding the ends of each branch being atraumatic. Each of the prior art references teach pointed ends which are intended to puncture the tissue in order to aid the staple in grasping tissue. Regarding claim 9, the prior art of record fails to teach or render obvious each of the at least two clamping teeth of each of the two branches having a hooked shape. Regarding claim 10, the prior art of record fails to teach or render obvious “an inside of a tube is crenellated in order to enable transmission of rotation of the staple by causing an external sheath to start to rotate” in combination with the remaining limitations of the claims. Sater and Rothfuss/Cummins disclose the limitations of claim 10 but are silent regarding a crenellated tube configured to enable transmission of rotation to the staple by causing an external sheath to start to rotate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771